39 So. 3d 1277 (2010)
Chaily RHODES, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D10-1272.
District Court of Appeal of Florida, Fifth District.
July 23, 2010.
Chaily Rhodes, Sneads, pro se.
Bill McCollum, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion shall be filed with the trial court and be treated as the notice of appeal from the judgment and sentence in case nos. 2009-CF-5342 and 2009-CF-6911, in the Circuit Court in and for Orange County, Florida. See Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
SAWAYA, PALMER, and LAWSON, JJ., concur.